Citation Nr: 0114874	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-21 774	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 1986 decision wherein the Board of Veterans' Appeals 
(Board) denied entitlement to restoration of a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), and denied restoration of 
a 90 percent evaluation for the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1978.



This case comes before the Board on a August 2000 motion by 
the moving party's representative at the Regional Office (RO) 
alleging CUE in a May 1986 Board decision.  The first primary 
contention raised in this case is that the Board erred in 
failing to restore the veteran's combined disability 
evaluations for his service-connected disabilities from 
40 percent to 90 percent.  The second primary contention is 
that the Board in May 1986 committed CUE in its failure to 
restore the TDIU (as reduced by the RO within a May 1984 
rating decision).  No other arguments are made regarding the 
issue of CUE.  Accordingly, these are sole issues that will 
be addressed by the Board at this time.


FINDINGS OF FACT

1.  In September 1977 the veteran was involved in a motor 
vehicle accident during his active service.  He was severely 
injured.  He was discharged from active service in March 
1978.  

2.  In March 1979 the RO granted service connection for a 
fractured vertebrae at C3-C4-C5 with weakness of the right 
upper extremity and right lower extremity with spasticity of 
the neurologic bladder.  This condition was found to be 
100 percent disabling from March 6, 1978.

3.  In March 1979 the RO granted service connection for 
paresis of the right upper extremity, paresis of the right 
lower extremity, anxiety, residuals of cervical fusion at C3, 
C4, and C5, paresis of the left upper extremity, paresis of 
the left lower extremity, and a neurologic bladder.  The RO 
granted a prestabilization rating of 100 percent from 
March 6, 1978, to January 18, 1979.  A 90 percent evaluation 
was awarded from January 19, 1979, with a bilateral factor of 
7.4 percent added for the bilateral disabilities.  The RO 
granted a TDIU effective from January 19, 1979.




4.  In May 1984 the RO reduced the evaluation for paresis of 
the right upper extremity (major) from 40 percent to 
20 percent, paresis of the right lower extremity from 
40 percent to 20 percent, residuals of cervical fusion of C3, 
C4, and C5 from 20 percent to 10 percent, paresis of the left 
upper extremity from 20 percent to noncompensable, paresis of 
the left lower extremity from 10 percent to noncompensable, 
neurologic bladder from 10 percent to noncompensable, and 
anxiety from 30 percent to noncompensable.  

5.  The combined evaluation for service-connected 
disabilities in the May 1984 rating determination was reduced 
from 90 percent to 40 percent disabling.  The RO reported 
that the veteran had been awarded a TDIU from January 19, 
1979, to July 31, 1984.  

6.  The RO's May 1984 determination was appealed to the 
Board.  In a May 1986 Board determination, it was found that 
the veteran apparently had not worked for at least the past 
six years.  Notwithstanding, it was found that entitlement to 
an "increased rating" for paresis of the right upper 
extremity (major), right lower extremity, left upper 
extremity, left lower extremity; a neurologic bladder, or 
anxiety was not established.  It was also found that 
entitlement to restoration of a TDIU was not established.  
Entitlement to an "increased" rating for the cervical spine 
disability was found.  The veteran's service-connected fusion 
of the third, fourth, and fifth cervical vertebrae was 
restored to a 20 percent evaluation.  

7.  Under 38 C.F.R. § 3.343(c) (1986), the regulation that 
existed at the time of the Board's May 1986 decision, in 
reducing a rating of a 100 percent service-connected 
disability based on individual unemployability, the 
provisions of § 3.105(e) are for application.  The 
regulations in 1986 stated that actual employability must be 
established by "clear and convincing evidence."  


8.  Under 38 C.F.R. § 3.344(a), a second regulation that 
existed at the time of the Board's 1986 decision, the Board 
was required to handle cases affected by a change of medical 
findings or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
of the Department of Veterans Affairs (VA).  This regulation 
required that the entire record of the examinations and the 
medical and industrial history be reviewed to ascertain 
whether the recent examination was full and complete, 
including all special examinations indicated as a result of a 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued would not be used as a 
basis for reduction under this regulation.  

9.  38 C.F.R. § 3.344(a) (1986) required that though material 
improvement in the physical or mental condition was clearly 
reflected, it must be found that it was "reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life."  Under 38 C.F.R. § 3.344(b) (1986), if 
doubt remained after according due consideration to all the 
evidence developed by the several items discussed in 
38 C.F.R. § 3.344(a), the rating agency was to continue the 
rating in effect.  38 C.F.R. § 3.344 applied in this case as 
the veteran's total rating had continued for a long period at 
the same level (more than five years).  

10.  Under 38 C.F.R. §§ 3.343 and 3.344 (1986), the Board's 
decision of May 1986 was not supported by evidence then of 
record.  


CONCLUSION OF LAW

The Board's May 1986 decision did contain CUE.  The veteran 
is entitled to a 90 percent evaluation for his service-
connected disabilities and entitlement to restoration of a 
TDIU from the time of his discharge from active service.  
38 U.S.C.A. § 7111(West 1991 & Supp. 2000) and 38 C.F.R. 
§§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was involved 
in a motor vehicle accident on September 23, 1977, with 
severe damage of the cervical spine and subsequent 
quadriplegia.  He suffered a collapse of the C4-5 disc with 
subluxation at C4-5 and a facet fracture at C4.  Initially, 
the veteran was a quadriplegic.  However, shortly afterwards 
he did regain some motor ability in his right leg and arm.  
In November 1977, he underwent a cervical fusion of C3, C4, 
and C5 without complication.  The neurologic status improved 
markedly.  

A January 1978 service medical board report shows that the 
residuals of the veteran's disability consisted of spastic 
quadriparesis (right worse than left) manifested by weakness 
of the right (major) upper extremity including all major 
muscle groups in the shoulder and arm (50 percent of normal) 
intrinsic in the hand (25 percent of normal) with an 
inability to grasp, pinch and perform fine movements in the 
dominant hand.  Weakness of the right lower extremity (worse 
than the left lower extremity) and including all major muscle 
groups was noted.  Knee and hip flexors and extensions were 
found 50 percent of normal in the right and 25 percent of 
normal in the left.  The veteran was discharged from active 
service in March 1978.  

In a March 1978 rating determination the RO reported that the 
evidence of record showed the veteran was severely injured.  
It was found that the evidence did not establish that this 
was a permanent condition as he was continuing to receive 
treatment and improvement was expected.  A prestabilization 
rating from the veteran's discharge from active service was 
found based on a fracture of the vertebrae at C3, C4, and C5 
with weakness of the right upper extremity and right lower 
extremity with spasticity of the neurologic bladder.  A 
100 percent prestabilization evaluation was found to be 
warranted with an examination scheduled in one year to 
determine the residual disability.  

A VA examination was performed in January 1979.  The 
veteran's major problem was his inability to use his right 
arm or right leg with any satisfactory results.  He had no 
pain problems at that time.  It was indicated that he mainly 
found it difficult to perform any tasks with his right arm.  
It was also noted that he continued to have unexpected 
bloating 1 to 2 times a day.  Increased nervousness was also 
noted.  He was unemployed.

Physical examination revealed that the veteran used a cane in 
his right hand and walked with a hemiplegic gait.  He was 
oriented but was only able to recall approximately 2 out of 3 
objects at 5 minutes.  Difficulties with calculations were 
also reported.  He stuttered and his emotional state and 
expressions were noted to be "strange," with frequent and 
major shifts of mood throughout the examination.  Weakness in 
the right leg and difficulties with reflexes were indicated.  
Sensory examination revealed a general decrease in all 
modalities.  There was mild decrease in all modalities on the 
left.  Coordination was found to be slow on the right side.  

The physician stated that this examination raised the 
question of a mild organic brain syndrome secondary to the 
trauma.  The veteran was diagnosed with a status post C3, C4, 
and C5 cervical fracture with residual spastic quadriparesis, 
more so on the right than the left, and a history compatible 
with a neurologic bladder.  A vertical and horizontal 
nystagmus, "most likely" related to a brain stem contusion 
at the time of the accident, was also noted.  Mild dementia 
was indicated.  The veteran did not show a total loss of use 
of any extremity.  

In a January 1979 psychiatric evaluation it was reported that 
the veteran appeared to be guarded and evasive during the 
initial part of the interview.  He showed "considerable 
denial" of his anxiety and nervousness.  He was diagnosed 
with an anxiety neurosis associated with dementia.  The 
impairment was noted to be moderate.  It was stated by the 
physician that he continued to use denial as a major defense 
to recognition that he was having some problems with his 
memory and brain function.  

In a March 1979 rating determination the RO granted service 
connection for the following: (1) paresis of the right upper 
extremity, evaluated from January 19, 1979, as 40 percent 
disabling; (2) paresis of the right lower extremity, 
evaluated as 40 percent disabling; (3) anxiety, evaluated as 
30 percent disabling; (4) residuals of a cervical fusion at 
C3, C4, and C5, evaluated as 20 percent disabling; (5) 
paresis of the left upper extremity, evaluated as 20 percent 
disabling; (6) paresis of the left lower extremity, evaluated 
as 10 percent disabling; and (7) a neurologic bladder, 
evaluated as 10 percent disabling.  A prestabilization rating 
of 100 percent from March 6, 1978, to January 18, 1979, was 
discontinued.  The veteran was found to be entitled to a TDIU 
from January 19, 1979.  A bilateral factor of 7.5 percent was 
added due to bilateral disabilities associated with the lower 
and upper extremities.  

The veteran underwent an additional VA examination in 
February 1984.  He indicated that his condition had gradually 
improved since the last examination of January 1979.  He did 
not have any hospitalizations since 1979.  No pain problems 
were noted.  He stated that he was ambulating with a cane on 
his right hand when he was outside his house.  Complaints of 
some weakness on the right upper and right lower extremities 
were noted.  His bladder was indicated to be better.  His 
speech was found to be normal.  He stated that he had been in 
school, but that he was not going to school at the present 
time.  He was not employed.  

Physical examination revealed that the veteran walked with a 
cane in his right hand with a somewhat hemiplegic gait.  He 
walked on his toes and heels.  He was able to walk with a 
tandem gait with some difficulty.  Evident spasticity on the 
right upper extremity with resistance and a marked clonus on 
the right lower extremity were noted.  Tone was somewhat 
increased in the right side as compared to the left side.  
Coordination was found to be "somewhat sluggish on the right 
side."  There was some slowness also noted in finger to nose 
testing.  Cranial nerves appeared to be intact.  The cervical 
spine showed no tenderness and no muscle spasms were noted.  
Range of motion was 60 degrees in forward flexion, 40 degrees 
in backward extension, and 30 degrees on lateral bending on 
each side.  

The veteran was diagnosed with a status post fracture and 
postoperative fusion of C3, C4 and C5.  Well-healed 
cicatrices, mild paresis of both upper and lower extremities, 
and a mild neurological bladder were reported.  Ambulation 
assisted with the use of a cane on the right hand was also 
indicated.  

In a February 1984 psychiatric evaluation the veteran noted 
that he had not worked over the course of the last five 
years, claiming that his physical condition would not allow 
him to do so.  He attended college in Denver, Colorado, for a 
period of approximately three years, taking general study 
courses up until the summer of 1983.  He indicated that since 
June 1983 he had stopped his schoolwork and essentially 
"done not much except hang around my house and spend some 
time with friends."  He indicated that he had done some 
reading, watched television, and occasionally tried to 
practice music.  In attempting to describe his nerve problem, 
he stated that from time to time he became impatient or 
depressed, particularly when he thought about his life and 
how it had changed since the accident.  

The veteran described chronic sleeping problems.  Psychiatric 
evaluation indicated that he presented some evidence of a 
decrease in intellectual ability which "cannot be 
ascertained as to etiology through this examination.  Whether 
this is related to the car accident of 1976 is unclear, in 
that the veteran states that as far as he knows he has no 
'mental changes' from that accident."  His psychiatric 
status for the most part appeared to be unremarkable, with no 
evidence of undue depression or anxiety.  It was indicated 
that it was "hard, on the basis of this examination, to 
support a diagnosis of dementia, which was noted on the last 
examination, although, as indicated, the veteran's fund of 
knowledge appeared highly compromised."  The examiner also 
stated in pertinent part:

"Whether this reflects organic 
dysfunction cannot be determined on this 
examination alone."   

The veteran was diagnosed with no psychiatric illness.  
However, a decrease in some intellectual ability, which did 
not appear to border on dementia, was reported.  

A history of alcohol abuse was also indicated and appeared to 
be continuous.  However, it was noted this impairment could 
not be gauged.

In February 1984 cervical spine X-rays it was indicated that 
no comparison films were available for review.  A posterior 
fusion of C2 through C5 with a surgical wire present 
posteriorly in C3 through C5 was reported.  It was indicated 
this appeared to be secondary to the fracture dislocation at 
the C4-5 level, where there was a disc space narrowing, 
anterior wedging of C4, and a minimal anterior subluxation of 
C4 and C5.  The right C3-4 was obliterated.   

In May 1984 the RO, without prior notice to the veteran, 
decreased his service-connected disability evaluations.  The 
RO reduced the service-connected paresis of the right upper 
extremity (major) from 40 percent to 20 percent disabling.  
The paresis of the right lower extremity was also reduced 
from 40 percent to 20 percent disabling.  The residual of a 
cervical fusion at C3-C4-C5 was reduced from 20 percent to 
10 percent disabling.  Paresis of the left upper extremity 
was reduced from 20 percent to noncompensable.  Paresis of 
the left lower extremity was reduced from 10 percent to 
noncompensable.  The neurologic bladder disability was 
reduced from 10 percent to noncompensable.  The service-
connected anxiety was decreased from 30 percent to 
noncompensable.  The RO noted that the TDIU existed from 
January 19, 1979, to July 31, 1984.  The combined evaluation 
for the service-connected disabilities was reduced from 
90 percent to 40 percent disabling.  No reference was made to 
a bilateral factor.  

The veteran was notified of this decision in an undated 
letter.  He filed a notice of disagreement in January 1985.  
A statement of the case was issued in March 1985.  In a 
detailed substantive appeal received in April 1985 he noted 
that the recent evaluation was a "extreme evaluation" as 
his right side was far from being mildly disabled.  He also 
specifically noted that his condition varied from day to day.  
He noted that the examination of February 1984 had lasted 
only 30 minutes.  Pain from normal everyday things such as 
sitting in one position and standing for any length of time 
was noted.  He was also having difficulties with his bladder.  

Concerning his alcohol consumption, the veteran stated that 
he had been drinking the day of the examination and was 
"relaxed" as a result.  He indicated that he believed he 
had developed a drinking problem as a result of anxiety 
caused by not being able to do a lot of things he used to do 
prior to the accident in service.  With regard to 
unemployability, he stated in pertinent part:

"Which brings us to employability.  What 
job can I do - not being able to sit or 
stand for any length of time, that will 
pay me enough to support myself?  I 
believe a lot of the evaluation was based 
on the fact that I haven't been 
hospitalized or seen very often by a 
doctor.  If I went to a doctor every time 
I was in pain or bothered by something I 
would be there practically every day.  
But, I have a phobia of hospitals 
(probably as a result of having spent so 
much time there).  I hesitate to go to a 
doctor and I try to deal with it 
myself." 
   
The veteran stated that he was not disagreeing with the 
downgrading of his service-connected disabilities, but with 
the amount of the downgrade, especially those that were 
downgraded to noncompensable.  He indicated that he was not 
asking for a 100 percent disability evaluation, but he 
believed he should get at least 70 percent due to his 
service-connected disabilities.  He also noted that his 
condition was worse in the winter months because of cold.  
Finally, he indicated that there were still parts of his body 
that were numb and cold aggravated this condition.  

In May 1996, the Board listed the issues as follows:

1.  Entitlement to an increased rating 
for paresis, right upper extremity 
(major), currently assigned a 20 percent 
evaluation.

2.  Entitlement to an increased rating 
for paresis, right lower extremity, 
currently assigned a 20 percent 
evaluation.

3.  Entitlement to an increased rating 
for residual, fusion, 3rd, 4th, and 5th 
cervical vertebrae, currently assigned a 
10 percent evaluation.

4.  Entitlement to an increased 
(compensable) evaluation for paresis, 
left upper extremity.

5.  Entitlement to an increased 
(compensable) evaluation for paresis, 
left lower extremity.

6.  Entitlement to increased rating 
(compensable) evaluation for neurologic 
bladder

7.  Entitlement to an increased 
(compensable) evaluation for anxiety.

8.  Entitlement to restoration of a total 
rating for compensation purposes based on 
individual unemployability.

With regard to the matter of restoration of a total rating 
based on individual unemployability, the Board stated in 
pertinent part:

[W]e note that evidence shows that the 
veteran's service-connected disabilities, 
particularly his paresis of the right 
upper and lower extremities, will result 
in difficulty in securing and holding a 
job.  

Such impairment, however, is well 
encompassed by individual ratings and 
40 percent combined scheduled rating now 
in effect.  The evidence as a whole, in 
our opinion, is clear and convincing that 
the veteran is capable of obtaining and 
retaining some relatively nonstrenuous 
forms of substantially gainful 
employment, consistent with his about 
three years of college education and 
prior work experience and within the 
limitations imposed by his service-
connected disability picture.  
Consequently, we conclude that 
restoration of a total rating is not 
warranted in this case.

Within the findings of facts cited within the May 1996 
determination, the Board conceded that the veteran had 
apparently not worked for at least the past six years.  No 
reference was made to the type of jobs he could perform and 
no medical opinion was cited regarding his capability to work 
in light of his service-connected disabilities.  The Board 
did grant restoration of the rating for the service-connected 
cervical disability from 10 percent to 20 percent disabling.  
All other claims were denied.  

Regarding the veteran's anxiety disability, the Board stated 
that it was not shown that the anxiety was manifested by more 
than neurotic symptoms which may somewhat adversely affect 
relationships with others, but which did not cause impairment 
of work ability.  It was also found that the neurogenic 
bladder was no more than mildly disabling and that he was 
clearly and convincingly not unemployable by reason of his 
service-connected disabilities.  

Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  

Pursuant to § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. § 20.104(b), which 
required that a claimant plead CUE with sufficient 
particularity, was invalid.  The Federal Circuit reasoned 
that 38 C.F.R. § 20.1404(b), in conjunction with the rule 
codified at 38 C.F.R. § 20.1409(c), operated to prevent Board 
review of any CUE claim that was the subject of a motion that 
was denied for failure to comply with the filing and pleading 
requirements of the rule codified at 38 C.F.R. § 20.1404(b).  



The Federal Circuit explained that the regulation was 
contrary to the requirement of 38 U.S.C.A. § 7111(e) that a 
CUE claim "shall be decided by the Board on the merits."  
Disabled American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 
2000).  In that same decision, however, the Federal Circuit 
upheld the validity of each of the other implementing 
regulations that had been challenged and that is applicable 
to this case.  

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  

Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining clear and 
unmistakable error.  Donovan v. West, 158 F.3d 1377, 1382-83 
(Fed. Cir 1998).  Therefore, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior Court decisions regarding CUE, such 
as Fugo v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  


(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

Analysis

In written argument prepared by the moving party's 
representative in August 2000, it is contended that the first 
error in the Board's 1986 decision involved the reduction of 
the veteran's combined evaluations from 90 percent to 
40 percent without application of 38 C.F.R. § 3.344(a).  
38 C.F.R. § 3.344(a) (1986) stated, in pertinent part:
(a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Veterans Administration 
regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical and 
industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of a general examination and the 
entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital 
reports, bedside examinations, 
examinations by designated physicians, 
and examinations in the absence of, or 
without taking advantage of, laboratory 
facilities and the cooperation of 
specialists in related lines.  
Examinations less full and complete than 
those on which payments were authorized 
or continued will not be used as a basis 
for reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one 
examination, except in those incidents 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated.  
Ratings on account of diseases that had 
become comparatively symptom free 
(findings absent) after prolonged rest, 
e.g., residuals of phlebitis, 
arteriosclerotic disease, etc., will not 
be reduced on examinations reflecting the 
results of bed rest.  


Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
be considered whether the evidence makes 
it reasonably certain that improvement 
will be maintained under the ordinary 
conditions of life.  . . . 

All the evaluations and the total rating were in effect for 
the requisite five-year period under 38 C.F.R. § 3.344(c).  
As a result, 38 C.F.R. § 3.444(a) was applicable.  The Board 
decision of May 1986 failed to consider 38 C.F.R. § 3.344(a).  

As there was no specific reference to § 3.344 and no evidence 
that it was considered in the Board decision, the remaining 
question is whether the claimant was prejudiced by this 
error.  Since the issue was whether the reduction in all the 
veteran's service-connected disabilities were justified and 
the rating had been in effect for five years or more, the 
Board was required to establish that the rating reduction was 
in compliance with 38 C.F.R. § 3.344(a).  In this case, it 
appears that the Board erred prejudicially in placing the 
burden on the veteran to demonstrate entitlement to a 
90 percent rating, rather than placing the burden on VA to 
show compliance with 38 C.F.R. § 3.344.  

The Board's decision of 1986 was clearly based on the one 
general medical evaluation performed in February 1984 and one 
psychiatric evaluation performed in February 1984.  There was 
no medical evidence of record at that time which supported 
the VA's determination to reduce the veteran's benefits other 
than these examinations.  Accordingly, the Board based the 
entire decision on these evaluations.  However, as indicated 
by the veteran in his August 1985 substantive appeal, the 
general examination lasted only 30 minutes.  The veteran also 
clearly indicated that his condition was worse in cold 
weather, that he was relaxed during these examinations due to 
drinking, and that his condition sporadically worsened.  



Within the VA psychiatric evaluation performed in February 
1984, while no psychiatric illness was found, it was noted 
that the veteran did have some evidence of decreased 
intellectual ability .  It was specifically reported that 
this examiner could not ascertain the etiology through this 
examination as to whether this condition was related to the 
automobile accident of 1976.  Difficulties in the veteran's 
cognitive abilities were noted both at this time and in two 
other prior VA examinations.  Notwithstanding, the Board let 
stand the determination that the service-connected 
psychiatric disability was noncompensable.  

In evaluating the May 1986 decision, the undersigned must 
find that the issue before the Board in 1986 was not whether 
the veteran was entitled to an increased rating for his right 
upper extremity, right lower extremity, left upper extremity, 
or left lower extremity disabilities.  The critical issue 
before the Board in May 1996 was whether the veteran was 
entitled to restoration of the previously assigned 
evaluations.  In such cases, it is the burden of VA to 
justify the reduction.  

It is the finding of the Board that the 1986 decision failed 
to apply 38 C.F.R. § 3.344, thus rending the decision to 
reduce the disability evaluations void ab initio as not in 
accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992); see also Brown v. Brown, 5 Vet. 
App. 413, 422 (1993) and Lehman v. Derwinski, 1 Vet. App. 
339, 343 (1991).  The Board neither specifically nor 
implicitly found material improvement in the service-
connected disabilities based on all of the facts that were 
then of record.  The Board addressed these issues in terms of 
whether the veteran was entitled to an increased rating for 
the disabilities.  The veteran, however, was not seeking an 
increased evaluation.  He was seeking a restoration for his 
pervious evaluations or, at the very least, a decrease in the 
reduction.

In addition to the above, there is no indication that the 
Board addressed whether any improvement of the veteran's 
condition was attained under the ordinary conditions of life, 
which was a material issue of fact required by 38 C.F.R. 
§ 3.344.  

As stated by the Court, where service-connected evaluations 
are reduced without observing the applicable law, the rating 
decision upon which it is based is void from its inception 
and the prior disability evaluation must be reinstated 
retroactive to the effective date of the reduction.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 (1991).  

In evaluating this case, the undersigned must also note that 
the Board failed to consider 38 C.F.R. § 3.343(c) (1986).  
Under 38 C.F.R. § 3.343(c), it must be determined by the 
rating agency that "actual employability is established by 
clear and convincing evidence."  

In this case, the Board determined that "clear and 
convincing" evidence supported the conclusion that the 
veteran was employable.  Under Luallen, 8 Vet. App at 95, a 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Nonetheless, the Board 
believes that this case involves more than a simple 
disagreement with how the Board evaluated the facts in this 
case.  In this regard, there was no clear and convincing 
evidence in 1986 that supported the conclusion that the 
veteran was capable of working in 1986.  In fact, there was 
no evidence supporting the conclusion that the veteran could 
work.  Neither medical provider in February 1984 indicated 
that the veteran was able to work.  Indeed, both evaluations 
noted the veteran's many difficulties, including the use of a 
cane to ambulate and the possibility of some form of organic 
brain dysfunction.  

The Board itself, within its own decision, noted that the 
veteran had apparently not worked for at least the past six 
years.  The undersigned, based on a review of the evidence, 
finds no indication that the veteran had worked during this 
time.  As a result, the basis for the determination that the 
veteran was capable of obtaining and retaining some form of 
substantially gainful employment consistent with his 
education and work experience in light of numerous 
disabilities resulting from the automobile accident is, at 
best, very unclear.  The question the Board must consider is 
whether this determination constituted clear and unmistakable 
error.   

As noted above, it must always be remembered that CUE is a 
very rare and specific type of error.  The Board must 
consider the service medical records, which clearly indicate 
the severe nature of the service-connected injuries.  The 
veteran had multiple disabilities associated with both his 
mental and physical disabilities.  Some form of organic brain 
disorder, a neurologic disorder, and bladder dysfunction were 
indicated in 1979.  The Board must also take into 
consideration the VA examination reports of January 1979 
that, in the opinion of the undersigned, are better developed 
than the VA examinations of February 1984.  Within these 
detailed studies in 1979, mild dementia was noted.  

The examination of 1984 noted that organic dysfunction could 
not be determined on this examination alone.  As a result, 
based on the medical reports of January 1979 and February 
1984, the question of whether the veteran has a psychiatric 
disability associated with his active service or an organic 
brain disorder associated with his active service is not 
clear.  In a case involving restoration of a previously 
assigned rating, such "doubtful cases" must be decided in 
favor of the veteran.  38 C.F.R. § 3.344(b).  

The Board must note that the Court decisions cited by the 
Board within this determination did not exist in 1986.  The 
Court itself did not exist at the time of the Board's 1986 
decision.  However, the regulations cited above did exist.  
These regulations, none of which were not cited by the Board 
in 1986, clearly support the determination that a single 
brief general medical examination and a single psychiatric 
evaluation cannot be the basis by which the Board may reduce 
multiple service-connected disability evaluations that have 
been in effect more than five years.  The failure to properly 
take into account 38 C.F.R. § 3.343, rendering the decision 
void ab initio, also supports the determination of CUE within 
the prior Board decision.  Failure to take into account 
38 C.F.R. § 3.343 presents a basis for summary reversal by 
the Court under its decision in Heerdt v. Derwinski, 1 Vet. 
App. 551 (1991). 




In the opinion of the undersigned, the arguments raised by 
the moving party constitute more than a disagreement as to 
how the evidence should have been weighed and evaluated in 
1986.  In this case, it is clear that the statutory and 
regulatory provisions existing in 1986 were not applied.  The 
error is undebatable.  

With regard to the issue of whether this error, had it not 
been made, would have manifested a change in the outcome at 
the time it was made, the Board must find that had the 
pertinent regulations been considered, the determination to 
reduce the service-connected disability evaluations in such a 
broad-based manner (based on only limited medical evidence) 
would not have occurred.  

The VA examination of January 1979, indicating that the 
veteran used "denial" as a major defense to recognition 
that he was having trouble with his memory and brain 
function, emphasizes the fact that the veteran himself may 
not have been aware of the serious nature of his service-
connected disabilities associated with the injuries during 
service. 

In light of the above, the undersigned finds that the Board 
in 1986 was required to consider 38 C.F.R. § 3.344(a) and 
3.343(c), along with other regulations such as 38 C.F.R. 
§§ 4.15 and 4.16(b).  These facts are undisputed by any 
evidence of record.  This error, in the opinion of the 
undersigned, is undebatable and the sort which clearly, had 
not been made, would have provided the veteran with a basis 
to prevent the reduction of his service-connected 
disabilities based solely on the 1984 examinations.  

The Board must also find that there is no evidence that 
supports the determination that the veteran was able to work 
in 1986.  As a result, the error, in the opinion of the 
undersigned, undebatably would have provided the veteran with 
a basis to restore his TDIU.  


Since the Board decision failed to consider 38 C.F.R. § 3.344 
and other pertinent VA regulations resulting in the 
application of incorrect legal standard of proof, the veteran 
is found to have been prejudiced by this failure, leading to 
the reduction in his evaluation in 1986.  Consequently, the 
Board finds clear and unmistakable error in the failure to 
restore the previously assigned disability evaluations, 
including his TDIU.

In making this determination, it is important to note that 
the Board has considered the fact that it is not clear 
whether the veteran is currently capable of employment.  
However, the issue before the undersigned is whether there is 
CUE in the Board's prior decision, not whether the veteran is 
currently employable.  Only evidence that existed in 1986 can 
be used to make such a determination.  A more recent 
examination will more likely be required in order to make 
such a determination. 

ORDER

The motion for revision of the May 1986 Board decision on the 
grounds of CUE is allowed.  The veteran is entitled to a 
40 percent evaluation for paresis of the right upper 
extremity, a 40 percent evaluation for paresis of the right 
lower extremity, a 30 percent evaluation for anxiety, a 
20 percent evaluation for the residuals of fusion at C3, 4, 
and 5, a 20 percent evaluation for paresis of the left upper 
extremity, a 10 percent evaluation for paresis of the left 
lower extremity, and a 10 percent evaluation for a 
neurological bladder.  All of these awards should be 
effective from January 19, 1979, subject to the laws and 
regulations governing payment of monetary benefits.  

The veteran is also entitled to restoration of a TDIU, from 
January 19, 1979, subject to the law and regulations 
governing the payment of monetary benefits.


		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

 

 

